Citation Nr: 0528184	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  98-11 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed to include as secondary to in-service herbicide 
exposure.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a prior (September 
1994) rating decision that initially denied service 
connection for the claimed skin disorder(s), characterized in 
the 1998 rating decision as tinea cruris and tinea corporis.  
The Board remanded the matter for further evidentiary 
development in July 2000.  In March 2004, the Board reopened 
the claim on the grounds that new and material evidence had 
been submitted since the issuance of the 1998 rating 
decision, and remanded the reopened claim for further 
development.  The Board's remand directives specific to the 
skin disorder claim having been completed, the matter is 
again before the Board for appellate adjudication.

In a statement signed in June 1998, the veteran indicated 
that he would be satisfied with testifying in person before 
an RO Decision Review Officer in connection with this claim.  
An RO hearing was scheduled to be held in October 1999.  The 
veteran did not appear for the hearing, and did not seek to 
reschedule it.

On another matter, the Board notes that, in his August 1998 
VA Form 9 perfecting for appellate review his skin disorder 
claim, he apparently raised a new claim of entitlement to 
service connection for hypertension and/or cardiovascular 
disease.  It is acknowledged that the Board's July 2000 
remand order (see Introduction) did not explicitly 
acknowledge a hypertension or cardiovascular disease claim; 
it did, however, acknowledge "other issues" raised in the 
1998 substantive appeal, referring to the veteran's 
allegation as to hypertension and/or cardiovascular disease.  
The record, to date, does not reflect RO action on this 
matter.  The Board, at that time, referred this matter to the 
RO for appropriate action as opposed to explicitly directing 
a rating decision on the apparent new claim in the form of 
"action" paragraphs in the remand order.  Thus, the Board's 
decision below does not include a remand specific to this 
matter, consistent with Manlincon v. West, 12 Vet. App. 238 
(1998).  Nonetheless, the Board emphasizes herein the 
importance of prompt RO action on this apparent new claim.  
This matter is again REFERRED for such action .           


FINDINGS OF FACT

1.  The veteran meets the statutory requirements of presumed 
herbicide exposure during active duty in the Republic of 
Vietnam.

2.  There is no evidence of a diagnosis of chloracne or 
acneform disease.  

3.  There is no medical evidence of record linking active 
duty or presumed herbicide exposure to any dermatological 
disorder.

4.  Contemporaneous medical evidence does not document an 
active, current dermatological abnormality.  


CONCLUSION OF LAW

The criteria for service connection for the claimed skin 
disorder are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Skin Disorder

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service, 
or if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) current disability; (2) 
some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004).

Other laws and regulations provide for presumptive service 
connection for skin disorders diagnosed as chloracne or an 
acneform disease consistent with chloracne with evidence of 
herbicide exposure in service if 38 C.F.R. § 3.307(a) 
criteria are met.  See 38 C.F.R. § 3.309(e).  Cloracne or 
acneform disease must have become manifested to a compensable 
degree (10 percent) within one year after the last date of 
herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii).    

A veteran with active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  See 38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Notwithstanding these 
provisions, a veteran can still establish service connection 
on a direct basis if the evidence shows herbicide exposure 
and that it caused the disorder or disease for which service 
connection is being sought.  Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). 

Here, DD Form 214 clearly indicates that the veteran served 
in Vietnam from February 25, 1970 to March 6, 1971 (the 
latter date is the date of discharge from active duty).  This 
entire period falls within the statutorily prescribed period 
for the purposes of presumed herbicide exposure.  Thus, the 
veteran is presumed to have had herbicide exposure during 
service.  There is no affirmative evidence to contradict this 
presumption.  Also, as March 6, 1971 is date on which the 
veteran was discharged from service (see DD 214), with no 
evidence of subsequent 
re-enlistment during the Vietnam Era, it is the last date on 
which the veteran could have had herbicide exposure.  

Based upon the foregoing, service connection could be granted 
here if (1) the veteran's current skin disorder is shown to 
have been incurred in active service (irrespective of 
herbicide exposure and even if the diagnosis is something 
other than chloracne or acneform disease); or (2) the veteran 
is shown to have been diagnosed with chloracne or an acneform 
disease manifested to a compensable degree on or before March 
6, 1972; or (3) that the veteran's skin disorder is 
etiologically related to herbicide exposure even if (2) is 
not shown (see Combee).       

First of all, the veteran's claimed skin disorder has been 
diagnosed or noted at various times over the years (see VA 
outpatient treatment records dating back approximately a 
decade and a half) to include tinea cruris; tinea corporis; 
rash or hyperpigmented lesions on various body parts 
(inguinal, genitals, arms, legs, abdominal area); pitiriasis 
versicolor on the trunk and arms; and dermatoses.  However, 
the claim fails in part because there is no medical evidence 
of record reflecting a diagnosis of chloracne or an acneform 
disease at any time, or a doctor's determination that any of 
the above is an acneform disease.  In fact, in a November 
2004 VA compensation and pension medical examination (C&P) 
report, the examiner explicitly stated, after having 
considered the veteran's medical history as documented in the 
claims folder and having examined the veteran, that the skin 
problems documented earlier in the record is not chloracne.  
As such, service connection is not possible based upon theory 
(2) above.


Second, there is no opinion or suggestion by any doctor or 
medical professional that any skin problem, regardless of how 
diagnosed or characterized, is attributable to herbicide 
exposure.  As such, the claim fails because it is not 
substantiated under a Combee analysis.       

Finally, the we turn to the question of whether service 
connection is possible on evidence of direct causation, 
without regard to herbicide exposure.  The evidence does not 
support the claim.  In this connection, it is conceded that 
the veteran has had various diagnoses over the years related 
to a dermatological abnormality; and he also said that he had 
intermittent skin problems since active duty.

Notwithstanding the above, no service medical record 
documents a complaint of, or treatment for, any skin problem.  
In fact, both the May 1969 pre-induction medical examination 
report and March 1971 separation medical examination report 
document normal clinical findings for all major body systems 
evaluated; the absence of clinical evidence of dermatological 
abnormality is explicitly noted in both.  Thus, aside from 
presumed herbicide exposure, the record does not support a 
conclusion that the veteran might have had experienced an 
injury or some other incident in service that could be the 
root of the claimed skin disorder.  The veteran himself does 
not allege such injury, other than the general allegation 
that Agent Orange might be the culprit.

Furthermore, as explained earlier, service connection 
requires evidence of current manifestation of the disorder or 
disease for which service connection is being sought.  See 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(affirming the interpretation of 38 U.S.C.A. §§ 1110 and 1131 
as requiring the existence of a present disability for VA 
compensation purposes).  A determination of whether or not a 
claimant currently has the claimed disorder (i.e., a current 
diagnosis) is in the province of a medical doctor.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during service or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise.)  

While the veteran appears to have had intermittent flare-ups 
of a skin problem characterized variously over the years 
(particularly noted as active in the early 1990s - see VA 
medical records), the evidence strongly suggests that a skin 
disorder currently is not manifested, and likely has not been 
manifested during the last few years.  More specifically, and 
most importantly, the Board observes the C&P examiner's 
November 2004 report that "[n]o definite diagnosis can be 
reached today because there are no active lesions present.  
[The veteran] has a history of tinea versicolor."  This 
report is the most contemporaneous memorialization by a 
medical professional as to lack of current symptomatology or 
manifestation of a skin disorder.  Further, the June 2003 C&P 
report, too, indicates that, while the veteran has tinea 
versicolor by history, a diagnosis cannot be given due to the 
lack of an active skin disorder.  Also material, although 
perhaps not as probative as compared to the C&P examination 
reports, are VA outpatient medical records dated within the 
last few years which explicitly document the lack of active 
lesions or discoloration of the skin.  Without sufficient 
evidence of an active dermatological skin disorder, the Board 
does not have basis to grant the claim.  
   
Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a May 2002 letter, the RO 
notified the veteran of the basic elements of a successful 
service connection claim, and in particular, evidence of 
current manifestation of the disability claimed and 
relationship between it and service.  The veteran also was 
provided specific regulatory criteria applicable to service 
connection, to include those pertaining to claims based upon 
herbicide exposure, through the Statement of the Case (SOC) 
and Supplemental SOCs (SSOCs).  The 2002 letter also 
explained that, if he provides information about the sources 
of evidence or information pertinent to the claim, to include 
medical records, employment records, and records from other 
federal agencies, then VA would make reasonable efforts to 
obtain the records from the sources identified.  He was 
further advised that, notwithstanding VA's duty to assist him 
in claim substantiation, it is ultimately his responsibility 
to ensure such substantiation.  

Later during the appeal period, in March 2004 and September 
2004, the VA Appeals Management Center (AMC) sent the veteran 
two letters, which, among other things, reminded him that he 
should notify VA of the sources of evidence concerning his 
claim.  It is explicitly noted that the March 2004 letter 
inquired the veteran to identify sources of relevant evidence 
consistent with the Board's March 2004 remand order; VA also 
made other inquiry on its own to ensure that missing VA 
medical records are obtained consistent with the remand 
directives.  Both letters also were substantially similar to 
the RO's 2002 letter to the extent that they reiterated the 
veteran's and VA's respective claim development 
responsibilities and the elements of a successful service 
connection claim.    

As for the "fourth element," AMC's letters explicitly said: 
"Please provide us with any evidence or information you may 
have pertaining to your appeal."  Moreover, in the SSOCs, 
the veteran was notified of 38 C.F.R. § 3.159, which includes 
a provision that VA must inquire the veteran to send any 
evidence in his possession pertinent to the claim.  
   
The Board acknowledges that VCAA notice was accomplished well 
after the issuance of the 1998 rating decision giving rise to 
this appeal.  The Board finds no prejudicial error resulted 
as a result of this timing defect.  The Pelegrini Court 
explicitly stated that, notwithstanding the requirement that 
a valid VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  Here, the unfavorable RO decision that 
is the basis of this appeal was already decided - and 
appealed - well before VCAA was enacted.  The Court 
acknowledged in Pelegrini, at p. 120, that where, as here, 
the Section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  The 
veteran has had subsequent 
content-complying notice.

Furthermore, throughout the appeal period, the veteran was 
made aware of what the basic elements of a service connection 
claim are, and why the claim was denied, through the rating 
decision, SOC, and SSOCs, and the Board's remand orders 
focused upon key evidentiary gaps.  Nonetheless, even after 
the veteran and his representative were notified of a 60-day 
opportunity to further comment on the claim through the 
issuance of a June 2005 SSOC (sent in July) reflecting the 
RO's still-unfavorable determination based in large part on 
the November 2004 C&P report, no additional medical evidence 
was submitted to contradict or counter the findings therein.  
Nor did the veteran or his representative ask for additional 
assistance in claim development, or report that additional 
medical evidence exists but is not included in the record.  

Thus, there is reasonable basis to conclude that the veteran 
understood what is pertinent to the claim, and, given 
appropriate notice provided during the appeal period, that he 
could supplement the record with medical evidence of his own, 
if he has it, to show that service connection is warranted.  
He has not done so, or informed the Board or RO that 
additional evidence exists, but that he needs further 
assistance to obtain it.  The veteran did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that he has any evidence in his possession required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).  Thus, the Board does not 
find prejudicial error with respect to the timing or even the 
substantive content of the VCAA notice in this case. 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, SSOCs, and duty-to-assist letters, as 
well as the unfavorable rating decision, why the claim is 
denied.  He was told about his and VA's respective claim 
development responsibilities in the VCAA letters, and was on 
notice that he himself has claim substantiation 
responsibility so long as the RO rating action remains 
unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes C&P examination results, service medical records, VA 
medical treatment records, and the veteran's written 
statements.  The veteran was given an opportunity to testify 
before a Veterans Law Judge in connection with this claim, 
but declined to exercise his right to do so.  He did not 
appear for the RO hearing.  Again, he did not report the 
existence of missing pertinent records despite appropriate 
notice during the appeal period that he may do so.  The Board 
has obtained VA medical opinions pertinent to this claim, as 
discussed above.  Therefore, the Board concludes that VA has 
met its duty-to-assist obligations.     


ORDER

Service connection for a skin disorder, claimed to include as 
secondary to in-service herbicide exposure, is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


